Citation Nr: 1528761	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  13-19 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 (West 2014).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to November 1945, from December 1945 to December 1948, and from March 1951 to September 1952.  He died in September 2008.  The appellant has been deemed by VA to be his valid surviving spouse in a November 2009 administrative decision.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision rendered in March 2011 by the Department of Veterans Affairs (VA) Regional Office in North Little Rock, Arkansas (RO).

The issue of entitlement to VA death pension benefits has been raised by the record in an August 2014 statement, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

The appellant has asserted that the Veteran's cause of death is related to events during his periods of active service from June 1944 to November 1945 and from December 1945 to December 1948, including smoking tobacco cigarettes, asbestos exposure, and exposure to ionizing radiation.

The Veteran died in September 2008.  His certificate of death lists the immediate cause of death as chronic obstructive pulmonary disease, due to or as a consequence of lymphoma, due to or as a consequence of leukemia, due to or as a consequence of congestive heart failure.  At the time of his death, service connection was not in effect for any disability.  Private treatment records dated in August 2008 shortly before his death showed findings of chronic lymphocytic leukemia, as well as suspected lymphoma.

Unlike chronic lymphocytic leukemia, lymphoma is considered a disease presumptively service-connected for radiation-exposed veterans under 38 C.F.R. § 3.309(d)(2) (2014), as well as a radiogenic disease under 38 C.F.R. § 3.311(b) (2014).  In addition, direct service connection can be established for a disorder claimed to be a result of exposure to ionizing radiation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as a veteran who participated in a "radiation-risk activity."  38 C.F.R. § 3.309(d).  A "radiation-risk activity" includes the onsite participation in nuclear device detonation testing as well as occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

In a June 1999 statement, the Veteran indicated that he witnessed one atmospheric detonation test in the Pacific Ocean when aboard a ship in 1945.  He reported that he was below deck at the time of detonation, was not issued a radiation badge, was not detailed to a unit involved in participating in the test, and was exposed to a lot of wind and dust after the explosion.  It was further asserted by the appellant during the November 2014 Board hearing that the Veteran was stationed in Kobe, Japan, in December 1945, transporting servicemen to bombing sites after the August 1945 atomic bomb detonations.  The appellant also contended that the Veteran that was exposed to asbestos in old barracks and while stationed on ships during service.  

A review of the record reveals that further development on this matter is warranted in order to verify the appellant's allegations of the Veteran's exposure to ionizing radiation and asbestos during active service.  The record only contains a few isolated service personnel records.  The Veteran's WD AGO Form 53, Enlisted Record and Report of Separation - Honorable Discharge, documented that he was in Kobe Honshu, Japan, in December 1945.  His WD Form AGO 100, United States Army Separation Qualification Record, showed that he served as a mechanic and light truck driver during his period of service from December 1945 to December 1948.  Thus, the Veteran's complete service personnel file must be obtained for review as to his responsibilities and assignments during active service.  The RO must then review all evidence of record and complete all necessary development for this appeal based on asbestos exposure and ionizing radiation exposure. 

Finally, the issue of entitlement to Dependency and Indemnity Compensation benefits under 38 U.S.C.A. § 1318 is inextricably intertwined with the issue of entitlement to service connection for the cause of the Veteran's death.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Regardless of her response, the RO must obtain the Veteran's complete service personnel records from the National Personnel Records Center or other appropriate sources.  In addition, the RO must obtain any private medical treatment records for the Veteran from Golden Years Nursing Home dated in August and September 2008.

All attempts to secure this evidence must be documented in the record by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the appellant and her representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the appellant is ultimately responsible for providing information.  The appellant and her representative must then be given an opportunity to respond.

2.  The RO must then ensure that all necessary development of the appellant's claim based on asbestos exposure and ionizing radiation exposure under 38 C.F.R §§ 3.309, 3.111 has been undertaken.

3.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the appellant's claims, taking into consideration all relevant evidence associated with the evidence of record since the July 2013 statement of the case.  If any benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

